Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. The closest prior art identified:
Skardon (US 6,693,546) teaches a respiratory disease risk model trained to output air/asthma advice responses for a user in a monitored geographic region, taking into consideration allergen data as well as air quality data, weather data, natural phenomenons and man-made pollution events for a monitored geographic region. 
Hu et al. (US 2016/0283686) teach risk model including training patient data taken from a large number of patients, individual patient data, predictive models and individual risk factors, and uses the training patient data to identify global risk factors for the specified risk target (e.g., chronic obstructive pulmonary disease). 
Brimer et al. (US 2013/0317379) teach medication module generating an expected incidence of medication usage events wherein the medication module can recommend or determine an adjustment for the dosage of the medication within a set range based on symptoms, spirometry results, or other relevant criteria (e.g., environmental data, including but not limited to the temperature, barometric pressure, humidity, air quality index, local allergen and pollutant data (e.g. pollen counts, mold counts).
Zhang et al. (US 9747419) teach statistical analysis on linked data and making anonymized aggregated results, including a supervised learning approach that comprises applying stratified sampling combined with logistic regression, and negative binomial regression; said results comprise an epidemiological predictor that comprises at least one of a correlation 
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. 
Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes “generating, by the respiratory disease risk model, a respiratory disease risk for the given user; and sending a respiratory disease risk notification to a computing device associated with the given user including the respiratory disease risk and the expected incidence of medication usage events for the given user.”
Claims 2-7, 9-14, and 16-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138